Citation Nr: 0318049	
Decision Date: 07/28/03    Archive Date: 08/05/03

DOCKET NO.  99-19 820	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Christopher J. Gearin, Counsel



INTRODUCTION

The veteran served on active duty from December 1948 to 
December 1951. This appeal arises from an April 1998 rating 
decision of the Department of Veterans Affairs (VA), St. 
Petersburg, Florida, regional office (RO).

In June 2000, the veteran testified by videoconference 
hearing before the Board of Veterans' Appeals (Board) member 
rendering this decision.

In November 2000, the Board remanded this case further 
development, and it has returned for appellate action.


FINDINGS OF FACT

1.  All relevant available evidence necessary for an 
equitable disposition of the veteran's appeal has been 
obtained by the RO.

2.  The veteran's service medical records and service 
personnel records have been destroyed by fire and are 
unavailable.  

3.  The record does not show that the veteran engaged in 
combat with the enemy.

4.  The veteran's alleged in-service stressors have not been 
verified by official records or corroborated by service 
records or other credible evidence.

5.  The diagnosis of PTSD is not based on a corroborated 
stressor.






CONCLUSION OF LAW

PTSD was not incurred in or aggravated by service. 
38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. §§ 3.303, 
3.304 (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Veterans Claims Assistance Act of 2000

VA has a duty to assist veterans in the development of facts 
pertinent to their claims.  There has been a significant 
change in the law during the pendency of this appeal.  On 
November 9, 2000, the President signed into law the Veterans 
Claims Assistance Act of 2000 (VCAA), 38 U.S.C.A. § 5100 et 
seq. (West 2002); see also 38 C.F.R. § 3.102, 3.156(a), 
3.159, 3.326(a) (2002) (VA regulations implementing the 
VCAA).  This law redefines the obligations of VA with respect 
to the duty to assist and includes an enhanced duty to notify 
a claimant as to the information and evidence necessary to 
substantiate a claim for VA benefits.  

First, VA has a duty to notify the veteran and his 
representative, if represented, of any information and 
evidence needed to substantiate and complete a claim.  
38 U.S.C.A. §§ 5102, 5103 (West 2002); 38 C.F.R. § 3.159(b) 
(2002).  Information means non-evidentiary facts, such as the 
veteran's address and Social Security number or the name and 
address of a medical care provider who may have evidence 
pertinent to the claim.  38 C.F.R. § 3.159(a)(5) (2002).  
Second, VA has a duty to assist the veteran in obtaining 
evidence necessary to substantiate the claim.  38 U.S.C.A. 
§ 5103A (West 2002); 38 C.F.R. § 3.159(c) (2002).

The VCAA is applicable to all claims filed on or after the 
date of enactment, November 9, 2000, or filed before the date 
of enactment and not yet final as of that date.  VCAA, 
38 U.S.C.A. § 5100 et seq. (West 2002); see also Karnas v. 
Derwinski, 1 Vet. App. 308 (1991); VAOPGCPREC 11-2000 (Nov. 
27, 2000) (determining that the VCAA is more favorable to 
claimants than the law in effect prior to its enactment).  As 
discussed below, VA fulfilled its duties to inform and assist 
the appellant on this claim.  Accordingly, the Board can 
issue a final decision because all notice and duty to assist 
requirements have been fully satisfied, and the appellant is 
not prejudiced by appellate review.

Sufficient information concerning the appellant was of record 
at the time that he filed his claim.  In a September 1997 
letter issued to the veteran, a September 1999 statement of 
the case, a November 2000 Board Remand, an April 2003 
supplemental statement of the case, and a letter issued in 
March 2001 and one issued in March 2003, VA informed the 
appellant of the type of evidence needed to substantiate his 
claim.  The appellant was also advised that VA would assist 
in obtaining identified records, but that it was appellant's 
duty to provide enough information for VA to obtain the 
records.  See Quartuccio v. Principi, 16 Vet. App. 183, 187 
(2002) (holding that both the statute, 38 U.S.C. § 5103(a), 
and the regulation, 38 C.F.R. § 3.159, clearly require the 
Secretary to notify a claimant which evidence, if any, will 
be obtained by the claimant and which evidence, if any, will 
be retrieved by the Secretary).  

In the June 2003 Written Brief Presentation (WBP) the 
veteran's representative asks the Board to:

[a]s part of the duty to notify, please explain what 
evidence must be submitted to win this claim and what 
evidence this claim is lacking.

WBP, P. 5

The Board finds that VA has fulfilled the representative's 
request during the development of the veteran's claim.  

The RO notified the veteran in a letter issued in September 
1997 that the National Personnel Records Center (NPRC) in St. 
Louis, Missouri, reported that it was unable to locate the 
veteran's service records, and that they were possibly lost 
in the 1973 fire at that facility. Where the veteran's 
records are or are presumed destroyed or lost, there is a 
greater duty to assist and the Board's "obligation to explain 
its findings and conclusions and to consider carefully the 
benefit of the doubt rule is heightened." O'Hare v. 
Derwinski, 1 Vet. App. 365, 367 (1991). As will be discussed 
in more detail below, even though the veteran's military 
records were not found, the RO obtained other evidence in an 
attempt to verify the veteran's in-service stressors, 
including the some service medical records, the DD-214, and 
correspondence from the United States Army Services Center 
for Research of Unit Records (USASCRUR). Thus VA has 
fulfilled its heightened duty to assist by obtaining these 
additional records. 

In the letter issued in March 2001, the RO informed the 
veteran of the VCAA and explained what evidence he must 
submit and what the evidence to be obtained by VA with 
respect to proving his claim.  In the March 2003 letter, the 
RO informed the veteran of the type of evidence required to 
prove that he served in combat during his service in Korea.  
The RO provided a list of military decorations that would 
show that he served in combat.

At the hearing conducted in June 2000, the discussion clearly 
showed that the evidence needed in order for the veteran to 
prevail in his claim was a showing that he engaged in combat 
or objective verification of his alleged stressors.  
Moreover, the Board's remand decision in November 2000 
requested development in an attempt to obtain this evidence.

Given the above, VA has notified the claimant of any 
information, and any medical or lay evidence, not previously 
provided to the Secretary that is necessary to substantiate 
his claim and has indicated which portion of that information 
and evidence, if any, is to be provided by him and which 
portion, if any, VA would attempt to obtain on his behalf.  
VA has no outstanding duty to inform the appellant that any 
additional information or evidence is needed.  The Board 
concludes that the discussions in the statement of the case, 
the supplemental statement of the case, the Board remand, and 
the correspondence issued to the veteran informed him of the 
information and evidence needed to substantiate this claim 
and complied with VA's notification requirements.

VA's duty to obtain any medical examinations was fulfilled by 
providing a VA examination to the appellant in April 1997.

The Board finds that VA has done everything reasonably 
possible to assist the appellant.  A remand or further 
development of this claim would serve no useful purpose.  See 
Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (strict 
adherence to requirements in the law does not dictate an 
unquestioning, blind adherence in the face of overwhelming 
evidence in support of the result in a particular case; such 
adherence would result in unnecessarily imposing additional 
burdens on VA with no benefit flowing to the veteran); 
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which 
would only result in unnecessarily imposing additional 
burdens on VA with no benefit flowing to the veteran are to 
be avoided).  VA has satisfied its duties to inform and 
assist the appellant in this case.  Further development and 
further expending of VA's resources is not warranted.  Any 
"error" to the appellant resulting from this Board decision 
does not affect the merits of his claims or his substantive 
rights, for the reasons discussed above, and is therefore 
harmless.  See 38 C.F.R. § 20.1102 (2002).  Having determined 
that the duties to inform and assist the appellant have been 
fulfilled, the Board must assess the credibility, and 
therefore the probative value of proffered evidence of record 
in its whole.  Owens v. Brown, 7 Vet. App. 429, 433 (1995); 
see Elkins v. Gober, 229 F.3d 1369 (Fed. Cir. 2000); Madden 
v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997); Guimond v. 
Brown, 6 Vet. App. 69, 72 (1993); Hensley v. Brown, 5 Vet. 
App. 155, 161 (1993).

II.  Facts

The veteran served from December 1948 to December 1951.  As 
discussed above, NPRC could not locate the veteran's military 
records.  Nevertheless, the few service medical records that 
are associated with the claims files are negative for 
findings of a psychiatric disorder or that the veteran served 
in combat.  According to the veteran's DD 214, he received 
the Korean Service Medal with five Bronze Service Stars.  The 
DD 214 indicates that the veteran served nearly one year and 
four months overseas, but it does not list the specific dates 
where he served overseas.  The veteran's DD 214 reveals that 
his most significant duty assignment was with the Battery C, 
865th, AAA, AW, Battalion (Bn).  

According to an April 1954 VA psychiatric examination report, 
which was over one year after the veteran's discharge from 
service, the examiner noted that the veteran had a history of 
combat during the Korean War.  The examiner diagnosed the 
veteran with a chronic anxiety reaction.

In March 1997, the National Personnel Records Center (NPRC) 
notified the RO that none of the veteran's records were 
located.  The NPRC added that if his records were on file in 
July 1973, they were probably destroyed in a fire at that 
time at the St. Louis NPRC facility.

In an April 1997 report, a VA physician diagnosed the veteran 
with PTSD and linked it to the veteran's service in Korea.  
The physician indicated that he had reviewed the claims file, 
and opined that he believed that the veteran had PTSD since 
his time in Korea.  The physician reported that the veteran 
had apparently been diagnosed as having major depression with 
psychotic features and that he had been treated with 
antipsychotics and antidepressants.  The physician did not 
feel that the previous diagnoses of anxiety and schizophrenia 
applied to the veteran.  The veteran had been able to work 
and he did not show a downward drift in his level of 
functioning as would be associated with a schizophrenic.  He 
may have had anxiety off and on through the years; however, 
the physician felt that the veteran qualified for all the 
signs and symptoms of PTSD.

In July 1997, the RO notified the veteran in writing that it 
was encountering difficulty obtaining his military records as 
a result of the 1973 fire at the NPRC.  The RO provided the 
veteran an NA Form 13075 and asked him to complete it and 
return it to the RO in order to help process his claim.  In a 
separate letter issued in July 1997, the RO asked the veteran 
to provide specific details about his service in Korea, to 
include the units that he was assigned, descriptions of any 
stressful events, and evidence of combat.  

According to a July 1997 letter from the VA PTSD Clinic, the 
veteran had been receiving treatment since July 1996.  He was 
accepted for PTSD treatment and combat group therapy.

In a July 1997 statement, he veteran reported that he was a 
machine gunner in Battery C 865th AAA.  He added that he 
experienced nightmares and depression due to his combat 
experiences in Korea.

In August 1997 and November 1997, after additional requests 
by the RO, the NPRC echoed that the veteran's service 
records, including his 201 personnel file and DA Form 20, 
could not be located and were probably destroyed in the 1973 
fire.  

In April 1998, the veteran submitted a stressor statement.  
He reported that he experienced nightmares in which the 
Chinese Army attacked him and his unit at Kayson.  The 
veteran described witnessing the slaughter of children, 
women, and the elderly.  He could hear their crys for help 
and recall seeing them die.  He also recalled fighting the 
North Korean Army.  He recounted that these events occurred 
between September to December 1950.  The veteran repeated 
that he was a member of Battery C 865th AAA, with the 8th 
Army.

In September 1998, the RO requested the veteran's military 
information from the United States Army Services Center for 
Research of Unit Records (USASCRUR).

In March 1999, USASCRUR responded to the RO's request to 
confirm the actions of the 865th Anti-aircraft Artillery 
Automatic Weapons Battalion (AAA Auto Wpns Bn), during the 
Korean War from September to December 1950.  USASCRUR 
reported that it was unable to verify that this unit was 
located in Korea during this timeframe.  Nonetheless, 
USASCRUR provided extracts of the July 1950 to January 1951 
Command Reports that document that the battalion was located 
at Camp Haugen, Aomori Prefecture, Honshu, Japan during this 
timeframe.  

USASCRUR also enclosed an extract of the September 1951 
Command Report submitted by the 865th AAA Auto Wpns Bn.  The 
extract verifies that the battalion arrived at K-14 Air Base 
in Korea during the latter part of July 1951.  The extract 
indicates that the unit was stationed in Japan prior to its 
arrival in Korea.  In addition, the extract confirms that the 
K-14 Air Base was bombed by enemy aircraft on September 23, 
1951.  Also enclosed was an extract of the December 1951 
Command report submitted by the 865th AAA Auto Wpns Bn.  The 
extract indicates that there were very few alerts at the K-14 
base during December and that all alerts called, except one, 
were precautionary.  The extract further stated that there 
were no engagements by the 865th AAA Auto Wpns Bn at any time 
during the month of December 1951.

USASCRUR advised that any future requests should include a 
copy of the veteran's DA Form 24 or its equivalent, which 
could be obtained from the NPRC.  As noted above, the NPRC 
indicated that it had no records on file for the veteran.

In September 1999, the veteran contended in his substantive 
appeal that 1) he was never stationed in Japan, except for 
one week of rest and relaxation from Korea; 2) he had never 
heard of K-14 Air Base in Korea, and he denied ever being 
there on September 23, 1951; and 3) he was in Korea from July 
1950 until November 1951, when he shipped out on the 
"General Megis".  In an attachment, the veteran disputed 
that the records showed that he was in Korea only from July 
to September 1951.

In June 2000, the veteran testified at a videoconference 
hearing before the undersigned.  The veteran maintained that 
he was stationed in Korea from July 1950 to November 1951.  
According to the transcript, the veteran contended that the 
service records documented that he was aboard the "General 
MC Miggs" in November 1951 and was treated for malaria.  The 
veteran maintained that he was only in Japan for one week 
while he was oversease, and that was for rest and relaxation.  
He noted that he received the Korean Service Medal with five 
Bronze Service Stars, but did not receive a Japanese Service 
Medal.  The veteran added that he served with the 11th AAA.  
The veteran testified that he had never heard of the "365" 
(apparently the veteran was referring to the "865th").  (P. 
5 Transcript).  The veteran indicated that he was with the 
11th, and he was shipped to Korea with the 2nd Infantry 
Division from Fort Louis, Washington.  He recalled landing at 
the "Pusan Perimeter".  He recalled pushing up north, 
taking several cities.  That is how he earned his five Bronze 
Service Stars.  He explained that he was a machine gunner.  
He recalled firing on the enemy and watching the bodies pile 
up.  He recalled these memories during his nightmares.  The 
veteran recalled receiving a check from the State of New York 
when he returned home.  He recounted that the bonus check was 
for Korean War veterans who served in combat.

According to service medical records submitted by the 
veteran, it appears that he was treated in December 1949 and 
February 1950 for unrelated disorders.  According to these 
treatment records, the veteran was serving with the "(CAC) 
Battery, A 11 AAA, AW C-Bn".

In February 2002, the USASCRUR responded to the RO's request 
for information.  According to the letter, the USASCRUR 
enclosed a 1950 Narrative Report as well as Command reports 
from July to September 1951, submitted by the 11th 
Antiaircraft Artillery Automatic Weapons Battalion (11th AAA 
AW Bn).  The records documented that the unit was located at 
Fort Lewis Washington in 1950 and on June 18, 1951, the unit 
received alert orders for shipment to the United States 
Forces in Austria.  However, the records did not document 
that the unit served in Korea in 1950 as stated by the 
veteran.  The USASCRUR noted that it did not maintain 1950-51 
Morning Reports, DA Form 1, for the 11th AAA AW Bn.  
Therefore, the USASCRUR indicated that it was unable to 
verify that the veteran was assigned to the unit.  The 
Morning Reports, which can be used to verify daily personnel 
actions such as wounded in action, killed in action, missing 
in action, or transfers, could be ordered from the NPRC.  

Based on this information, in October 2002 the RO requested 
the records suggested by the USASCRUR.  NPRC responded that 
it had searched the Morning Reports of all companies of the 
11th AAA AW Bn at Fort Lewis, WA, from July 1, 1950 to 
October 31, 1950.  According to NPRC, no remarks pertaining 
to the veteran, combat activity or First Marine 
Division/Second Infantry Division were located.  NPRC was 
unable to identify and/or locate any 1950 Morning Reports or 
service records for the 365th AAA AW Bn.  NPRC also searched 
the Morning Reports of all companies (Headquarters, CO, 
Batterys A, B, C, D, and Medical Company) of the 11th AAA AW 
Bn from July 1, 1950 to October 31, 1950.  NPRC reported that 
no remarks pertaining to the veteran, combat activity, or 
first Marine Division and Second Infantry Division were 
located.

In an April 2002 written statement, the veteran contended 
that his unit was never shipped to Austria; his unit was 
shipped to Korea in June 1951 on the ship named the "General 
Black" with the 8th Army; he was never with the 1st Marine 
Division or the 2nd Infantry Division.

II. Analysis

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by service. 
38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303(a) 
(2002).  For the showing of chronic disease in service, there 
is required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time. 38 C.F.R. § 3.303(b).  If 
chronicity in service is not established, a showing of 
continuity of symptoms after discharge is required to support 
the claim.  Id.  Service connection may also be granted for 
any disease diagnosed after discharge when all of the 
evidence establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d).

The three elements required to show service connection for 
PTSD are: (1) medical evidence diagnosing PTSD, (2) medical 
evidence establishing a link between current symptoms and an 
in-service stressor, and (3) credible supporting evidence 
that the claimed in-service stressor occurred. 38 C.F.R. § 
3.304(f) (2002). [While the Board notes that the version of 
the law in effect at the time the veteran initially filed his 
claim for service connection for PTSD required a "clear" 
diagnosis of PTSD, that requirement has since been 
eliminated; as the current version is more favorable to the 
veteran, it will be considered in the adjudication of his 
claim. See Dudnick v. Brown, 10 Vet. App. 79 (1997); Karnas 
v. Derwinski, 1 Vet. App. 308, 312-13 (1991).]

The Court has held that a claimed stressor need not be 
confirmed in every detail.  Souzzi v. Brown, 10 Vet App 307, 
331 (1997).  The supporting evidence need only imply that the 
veteran was personally exposed to the stressor.  Pentecost v. 
Principi, 16 Vet. App. 124 (2002).

The NPRC has reported that it was unable to locate the 
veteran's service records, and that they were possibly lost 
in the 1973 fire at the St. Louis facility. Where the 
veteran's records are or are presumed destroyed or lost, 
there is a greater duty to assist and the Board's "obligation 
to explain its findings and conclusions and to consider 
carefully the benefit of the doubt rule is heightened." 
O'Hare, 1 Vet. App. at 367. In this case, even though the 
veteran's personnel records were not found, the RO obtained 
other evidence in an attempt to verify the veteran's in-
service stressors, including the some service medical 
records, the DD-214, and correspondence from the USASCRUR. 
The RO made several attempts to obtain the Morning Reports 
and other records from the NPRC, which were suggested by the 
USASCRUR.  As noted, NPRC advised the RO that it was unable 
to locate the requested records, and that they were probably 
destroyed in the 1973 fire at that facility.  

In this case, an April 1997 VA physician diagnosed the 
veteran with PTSD and linked it to the veteran's service in 
Korea, which satisfies the first and second elements to 
establish service connection.  Nevertheless, the veteran has 
not demonstrated satisfactorily that he served in combat in 
Korea to satisfy the third element. 

Although there is a nexus opinion establishing a link between 
the veteran's current symptomatology and his experiences 
while on active duty, the evidence does not establish the 
occurrence of an in-service stressor. The veteran has 
provided several accounts of his experiences during combat in 
Korea, and claims that the in-service stressor occurred while 
he was engaged in such combat. However, the veteran's lay 
testimony of his combat experiences in Korea is not 
sufficient to establish an in-service stressor unless the 
evidence establishes that the veteran did actually engage in 
combat. 38 U.S.C.A. § 1154(b) (West 2002); 38 C.F.R. § 
3.304(f)(1) (2002). A veteran's own assertions that he 
engaged in combat with the enemy are not sufficient to 
establish that fact. Zarycki v. Brown, 6 Vet. App. 91, 98 
(1993). Whether the veteran was engaged in combat must be 
determined by recognized military citations or other 
supportive evidence. Id. The pertinent regulation provides:

[i]f the evidence establishes that the veteran engaged 
in combat with the enemy and the claimed stressor is 
related to that combat, in the absence of clear and 
convincing evidence to the contrary, and provided that 
the claimed stressor is consistent with the 
circumstance, conditions, or hardships of the veteran's 
service, the veteran's lay testimony alone may establish 
the occurrence of the claimed in-service stressor.

38 C.F.R. § 3.304(f)(1). 

In this case, the Board finds that the evidence does not 
indicate that the veteran engaged in combat with the enemy.  
The veteran's testimony before the undersigned and written 
statements of combat service in Korea is the only evidence in 
the record to corroborate that he served in combat, but his 
testimony is not consistent with the record. The veteran 
argues that the award of the Korean Service Medal with Five 
Bronze Service Stars, proves that he saw combat in Korea. A 
Bronze Service Star is issued to a service ribbon (such as 
the Korean Service Medal or the Vietnam Service Medal) to 
denote a named campaign.  The Board notes that a Bronze 
Service Star does not rule in or rule out combat service.  
These awards are for service and at best, may indicate that 
the veteran was in-country in Korea, but they do not verify 
participation in combat or an in-service stressor for PTSD 
purposes.

According to the veteran's DD 214, he served with the Battery 
C 865th AAA.  The military record shows that the Battery C 
865th AAA arrived in Korea in July 1951.  The record 
indicates, and the veteran appears to agree, that he headed 
back to the United States in November 1951 before being 
discharged in December 1951.  Therefore, based on the records 
provided by USASCRUR, it appears that the veteran served in 
Korea approximately between July and November 1951.  
According to the military histories, the only significant 
conflict was on September 23, 1951, when the Battery C 865th 
AAA was attacked by the enemy while it was stationed at K-14 
Air Base, presumably when the veteran was stationed with 
Battery C 865th AAA.  The veteran adamantly claimed in a 
September 1999 written statement, however, that he had never 
heard of K-14 Air Base in Korea, and that he never served 
with the Battery C 865th AAA at that location.  Furthermore, 
despite the veteran's denial of this incident, the April 1997 
VA physician who diagnosed the veteran with PTSD, did not 
specifically described this incident on September 23, 1951, 
as a stressful incident that led to his disorder.  

The veteran submitted service medical records dated from 
December 1949 and February 1950.  According to these 
treatment records, the veteran was noted to be serving with 
the (CAC) Battery, A 11 AAA, AW C-Bn.  While it appears that 
the veteran was assigned to (CAC) Battery, A 11 AAA, AW C-Bn, 
the USACRUR found, that the (CAC) Battery, A 11 AAA, AW C-Bn 
was not stationed in Korea at any time during the veteran's 
time in service.  The Board finds that the foregoing evidence 
does not indicate that the veteran engaged in combat during 
his military service in Korea.

Thus, given that the Board has determined that the veteran 
did not engage in combat, the veteran's lay statements and 
testimony may not establish the occurrence of the claimed in-
service stressor. Instead, there must be supportive evidence 
that corroborate the veteran's testimony of an in-service 
stressor. Zaryicki v. Brown, 6 Vet. App. 91, 98 (1996). In 
this case, there is no credible supporting evidence that the 
claimed in-service stressors occurred.  See 38 C.F.R. § 
3.304(f). The veteran stated that his in-service stressors 
included participating in combat while in Korea and 
witnessing civilians and military buddies killed in battle. 
The veteran does not contend and the record does not show any 
treatment for wounds received in battle. While the veteran 
disputes the dates that he was actually stationed in Korea, 
his DD Form 214 indicates that he received no decorations for 
service in combat or wounds from battle. 

The veteran has relied on a VA medical diagnosis of an 
anxiety reaction in 1954 and later diagnoses of PTSD as 
evidence that he did experience the required in-service 
stressors.  The veteran cannot use his medical diagnosis 
alone as corroborating evidence to establish the existence of 
a noncombat stressor resulting in PTSD.  Moreau v. Brown, 9 
Vet. App. 389, 396 (1996).  The examining physicians may have 
found the veteran's story about his experiences in Korea 
credible, but their acceptance of his veracity cannot, by 
itself, without further corroborating evidence, prove that he 
suffered the required in-service stressor. 

The veteran maintains that he landed at the "Pusan 
Perimeter".  He recalls, as a machine gunner, he and his 
unit pushed up north, taking several cities.  That is how he 
earned his five Bronze Service Stars.  He recounts firing on 
the enemy and watching the bodies pile up, which he relives 
during his nightmares.  The veteran remembers receiving a 
check from the State of New York when he returned home, which 
was only for Korean War veterans who served in combat.  
Nevertheless, his descriptions alone, without corroborating 
evidence, cannot prove that he suffered the required in-
service stressor.  The veteran's DD 214 does not show that he 
received a decoration for service in combat.

As the record does not reflect that the veteran possesses a 
recognized degree of medical knowledge, his own opinions on 
medical diagnoses or causation are not competent. See 
Grottveit v. Brown, 5 Vet. App. 91, 93 (1993); Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).  

Thus, the Board finds that the veteran lacks one of the 
required elements to establish service connection for PTSD, 
because he had not provided credible supporting evidence that 
the claimed in-service stressors actually occurred.

When, after careful consideration of all procurable and 
assembled data, a reasonable doubt arises regarding service 
origin, such doubt will be resolved in favor of the claimant. 
By reasonable doubt is meant one that exists because of an 
approximate balance of positive and negative evidence that 
does not satisfactorily prove or disprove the claim. It is a 
substantial doubt and one within the range of probability as 
distinguished from pure speculation or remote possibility.  
38 C.F.R. § 3.102 (2002). In this case, there is not an 
approximate balance of positive and negative evidence. The 
preponderance of the evidence is against the establishment of 
an in-service stressor, as explained above, and there is no 
doubt to be resolved.


ORDER

Service connection for PTSD is denied.



	                        
____________________________________________
	BETTINA S. CALLAWAY
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

